DETAILED ACTION
Response to Amendment
The Amendment, filed on 12/29/2021 has been entered and acknowledged by the Examiner.
Claims 1-11 are pending in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al (US PG Pub. No. 2013/0299804) and Iwata et al (Japanese Pub. No. 2016/122,606, English machine translation attached) and further more in view of Kanaumi (US PG Pub. No. 2016/0072026).
Regarding Claim 1, Ogata discloses, at least in figure 1: an organic light emitting diode display device (title) comprising: a base substrate (11, ¶ [0045], line 1); an organic light emitting diode (1213/14, ¶[0045]) on the base substrate (11); and a color conversion layer (15, ¶ [0048]) on the organic light emitting diode (12/13/14). wherein the color conversion layer (15) comprises a phosphor (¶ [0048], line 1),
Ogata fails to disclose: the phosphor comprises a quantum dot, the quantum dot comprising: a core; a first shell surrounding the core; and a second shell surrounding 
Notice that Ogata discloses in paragraph [0048] that the conversion layer “may be formed, for example of fluorescent substance” (emphasis added) which also infers that it doesn’t have to be.
 Ogata in that paragraph also discloses a desire for an RGB color scheme.
Iwata teaches in an Organic EL device (see abstract) using a color conversion layer (24)(abstract) that emits blue light (abstract) and can use quantum dots in the color conversion layer ( page 11, 2nd paragraph).
Iwata fails to teach the structure or material of the quantum dots.
Kanaumi teaches using a blue emitting LED chip (3)(abstract) to excite quantum dots in a conversion layer (7, ¶ [0064]) wherein the quantum dots have first and second shells and the first shell is ZnSe (¶ [0066]). Also notice in figure 6 where Kanaumi’s device has an RGB color scheme like Ogata.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use quantum dots in the Organic El device of Ogata, as taught by Iwata, and of a material  suggested by Kanaumi, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
Furthermore, it also would have been obvious to try a quantum dot structure, as taught by Kanaumi, for the quantum dots of Iwata, choosing from a finite number of 
Regarding Claim 9, Ogata discloses:  wherein the organic light emitting diode (12/13/14) is configured to emit a blue light (¶ [0082]).  
Regarding Claim 10, Ogata discloses, at least in figure 1, wherein the color conversion layer (15) comprises: a red color conversion portion configured to absorb a blue light (claim 9) to emit a red light; and a green color conversion portion configured to absorb a blue light (claim 9) to emit a green light (see paragraph [0029]).  
Regarding Claim 11, Ogata discloses, at least in figure 1, wherein the color conversion layer (15) further comprises a transmissive portion configured to transmit a blue light (since white light is emitted by the device (which is a combination of RGB), as taught by Ogata, then blue light must be transmitted through a transmissive portion of the conversion layer.
---------------------------------------------------------------------------------------------------
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (204), Iwata (606) and Kanaumi (026) and further in view of Smith et al (US PG Pub. No. 2016/0200974, previously cited).
Regarding claim 2, Ogata fails to disclose: wherein the quantum dot has a diameter ranging from about 9 nm to about 15 nm.  
Smith teaches in paragraph [0031] wherein the quantum dot has a diameter ranging from about 9 nm to about 15 nm (2-100nm). 
15 Regarding claim 3, Ogata fails to disclose: wherein the core has a diameter ranging from about 0.4 nm to about 7 nm.  
Smith teaches in paragraph [0033] wherein the core has a diameter ranging from about 0.4 nm to about 7 nm (2-10 nm)..  
Regarding claim 4, Ogata fails to disclose: wherein the core has a diameter ranging from about 2 nm to about 4 nm.  
Smith teaches in paragraph [0034], wherein the core has a diameter ranging from about 2 nm to about 4 nm.  (2-5nm).
Regarding claims 5-6, Ogata fails to disclose: wherein the first shell has a thickness ranging from about 0.2 nm to about 2.5 nm (0.3 nm to about 1.5 nm. claim 6).  
Smith teaches in paragraph [0035] wherein the first shell has a thickness ranging from about 0.2 nm to about 2.5 nm.( 0.3 nm to about 1.5 nm. claim 6)   (.1 to 10nm).
Regarding claim 6, Ogata fails to disclose: wherein the - 28 -first shell has a thickness ranging from about 0.3 nm to about 1.5 nm.  
Smith teaches in paragraph [0037] wherein the - 28 -first shell has a thickness ranging from about 0.3 nm to about 1.5 nm (.3nm to 5nm)..  
Regarding claims 7-8, Ogata fails to disclose: wherein the second shell has a thickness ranging from about 0.5 nm to about 10 nm, (3 nm to about 5 nm, claim 8).  
  Smith teaches in paragraph [0038] wherein the second shell has a thickness ranging from about 0.5 nm to about 10 nm (3 nm to about 5 nm, claim 8).(.1 to 10nm)  
Smith teaches in ¶ [0004] that the dimensions of quantum dots can be chosen to optimize their light absorption and photocurrent production and also teaches in paragraph [0006] that the size of the quantum dot determines its emission wavelength (color of emission).
  Regarding Claims 2-8, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try quantum dot .
------------------------------------------------------------------------------------------------------ 
Response to Arguments
	Applicant’s arguments presented 12/29/2021 are moot in light of applicant’s amendment of independent claim 1 to overcome the previous rejection; therefore, a new basis  for rejection must be used and this action is final.
CONTACT INFORMATION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879